          Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MASSACHUSETTS


KATHLYN STEIN,                                             *
                                                           *
      Plaintiff,                                           *
                   v.                                      *
                                                           *      Civil Action No. 18-30201-MGM
ANDREW MCMAHON, Acting Director, VA                        *
Central Western MA Health Care System, in his              *
official capacity, and JOHN COLLINS, Retired               *
Director, VA Central Western MA Health Care                *
System, in his individual capacity,                        *
                                                           *
      Defendants.                                          *


                            MEMORANDUM AND ORDER REGARDING
                              DEFENDANT’S MOTION TO DISMISS
                                       (Dkt. No. 22)

                                                February 12, 2020

MASTROIANNI, U.S.D.J.


                                           I.       INTRODUCTION

        Plaintiff, Kathlyn Stein, filed this action on December 27, 2018, alleging that she was paid

substantially less than two men though she performed a job that required “equal skill, effort, and

responsibility” to the jobs held by the two men in violation of the Equal Pay Act (“EPA”) and the

Massachusetts Act to Establish Pay Equity (“MEPA”). She has brought claims against Defendants

John Collins, former Director of the VA Central Western MA Health Care System (“VA CWM”), in

his individual capacity, and Andrew McMahon, Acting Director of VA CWM, in his official

capacity.1 Defendants responded to Plaintiff’s complaint by filing a Motion to Dismiss, arguing



1
 Footnote 1 in the Reply to the opposition to the Motion to Dismiss notified this court of the retirement of John
Collins and the appointment of Andrew McMahon as the Acting Director of the VA Central Western MA Health Care
          Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 2 of 10



dismissal is required because pursuant to (1) Fed. R. Civ. P. 12(b)(1) this court lacks subject matter

jurisdiction, and (2) Fed. R. Civ. P. 12(b)(6) Plaintiff has failed to state a claim on which relief can be

granted. For the reasons discussed below, this court finds it lacks subject matter jurisdiction with

respect to Plaintiff’s official capacity claims and, therefore, lacks “power to hear and determine”

those claims. Lawless v. Steward Health Care System, LLC, 894 F.3d 9, 16 (1st Cir. 2018).

         As to Plaintiff’s individual capacity claims, the court finds that even if individual claims

against a government employee are permissible under the EPA – a question not yet decided by the

First Circuit – Plaintiff has failed to plead sufficient facts to state such a claim. The court, therefore

dismisses Plaintiff’s individual capacity EPA claim without prejudice. Finally, the court also

dismisses Plaintiff’s individual capacity MEPA claim with prejudice because the supremacy clause

makes MEPA inapplicable to the VA and, by extension, Plaintiff, even in his individual capacity.



II.      SPECIAL CONSIDERATIONS APPLICABLE TO COMPLAINTS FILED BY PRO SE PLAINTIFFS

         “Our judicial system zealously guards the attempts of pro se litigants on their own behalf.”

Ahmed v. Rosenblatt, 118 F.3d 886, 890 (1st Cir. 1997). Recognizing the difficulties pro se plaintiffs

face, the courts construe pro se complaints liberally. Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 75

(1st Cir. 2014). “However, pro se status does not insulate a party from complying with procedural

and substantive law.” Ahmed, 118 F.3d at 890. Like other plaintiffs, “even a pro se plaintiff is

required ‘to set forth factual allegations, either direct or inferential, respecting each material element

necessary to sustain recovery under some actionable legal theory.’” Adams v. Stephenson, 116 F.3d 464

(1st Cir. 1997) (unpublished table decision) (quoting Gooley v. Mobil Oil Corp., 851 F.2d 513, 515 (1st

Cir. 1988). Holding all plaintiffs, including pro se plaintiffs, to this standard is necessary to ensure



System. (Dkt. No. 23, n. 1.) Pursuant to Fed. R. Civ. P. 25(d), the court automatically substitutes Acting Director
McMahon as the defendant with respect to Plaintiff’s official capacity claims.

                                                            2
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 3 of 10



every defendant is “afforded both adequate notice of any claims asserted against him and a

meaningful opportunity to mount a defense.” Díaz-Rivera v. Rivera-Rodríguez, 377 F.3d 119, 123 (1st

Cir. 2004) (internal quotations omitted).



                                III.    MOTION TO DISMISS STANDARD

        At this stage in the litigation, the court accepts as true Plaintiff’s factual allegations contained

in the complaint—those setting out who did or said what, to whom, and when—and draws all

reasonable inferences favorable to Plaintiff based on those factual allegations. Evergreen Partnering

Group, Inc. v. Pactiv Corp., 720 F.3d 33, 36 (1st Cir. 2013). To survive a 12(b)(6) motion to dismiss, a

complaint must allege facts that “raise a right to relief above the speculative level.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Thus, the factual allegations in the complaint must “nudge[] [the]

claims across the line from conceivable to plausible.” Id. at 570. A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Courts are

not required to accept as true allegations in a complaint that are legal conclusions, including bald

assertions that statutory requirements have been met or a statute has been violated. Id. “When there

are well-pleaded factual allegations, a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief,” reaching its own legal conclusions. Id. at 679. In

assessing a claim’s plausibility, the court must construe the complaint in the plaintiff’s favor, accept

all non-conclusory allegations as true, and draw any reasonable inferences in favor of the plaintiff.

See San Gerónimo Caribe Project, Inc. v. Acevedo-Vilá, 687 F.3d 465, 471 (1st Cir. 2012).

        Federal courts have limited jurisdiction and the party choosing to litigate in federal court

bears the burden of demonstrating the court has subject matter jurisdiction. Pursuant to Fed. R. Civ.

P. 12(b)(1), a defendant may file a motion to dismiss challenging the court’s subject matter


                                                     3
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 4 of 10



jurisdiction. Unless a defendant contradicts the jurisdictional facts alleged by the plaintiff, the court

“take[s] as true all well-pleaded facts in the plaintiffs’ complaints, scrutinize[s] them in the light most

hospitable to the plaintiffs’ theory of liability, and draw[s] all reasonable inferences therefore in the

plaintiffs’ favor.” Fothergill v. United States, 566 F.3d 248, 251 (1st Cir. 2009); see also Torres-Negrón v. J

& N Records, LLC, 504 F.3d 151, 162 n. 8 (1st Cir. 2007). The court must dismiss the action “[i]f the

well-pleaded facts, evaluated in that generous manner, do not support a finding of federal subject-

matter jurisdiction.” Fothergill, 566 F.3d at 251.



                                             IV.      DISCUSSION

        Plaintiff asserted federal and state claims against Director Collins in both his individual and

official capacity. Following his retirement, the individual capacity claims remain pending against him

while Acting Director Andrew McMahon has been automatically substituted as the defendant with

respect to the official capacity claims. “[A] public official, sued only in his official capacity, is a proxy

for the government entity that employs him and is in privity with that entity,” while an individual

capacity “suit takes aim at the individual, not the government entity with which he is [or was]

associated.” Goldstein v. Galvin, 719 F.3d 16, 23 (1st Cir. 2013). Defendants have argued both claims

should be dismissed, though for different reasons. The court addresses the two sets of claims

separately, beginning with the government’s argument that this court lacks subject matter

jurisdiction to hear the official capacity claims pursuant to Fed. R. Civ. P. 12(b)(1).



        A. Official Capacity Claims and Subject Matter Jurisdiction

        Rule 12(b)(1) “is a large umbrella, overspreading a variety of different types of challenges to

subject-matter jurisdiction,” including, for example, challenges “grounded in considerations of

ripeness, mootness, sovereign immunity, and the existence of federal question jurisdiction.” Valentin


                                                       4
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 5 of 10



v. Hospital Bella Vista, 254 F.3d 358, 362-63 (1st Cir. 2001). Claims made under federal law against a

federal employee in their official capacity are considered claims against the United States, and subject

to sovereign immunity limitations on subject matter jurisdiction. Tapia-Tapia v. Potter, 322 F.3d 742,

745-46 (1st Cir. 2003). “Sovereign immunity shields the United States from suit absent a consent to

be sued that is ‘unequivocally expressed.’” United States v. Bormes, 568 U.S. 6, 9-10 (2012) (quoting

United States v. Nordic Village, Inc., 503 U.S. 30, 33-34 (1992)). In addition to a clear waiver of

sovereign immunity, actions for money damages against the United States must be brought in the

proper court. Defendants assert this court lacks subject matter jurisdiction over the claims against

Acting Director McMahon in his official capacity because, though the EPA includes a waiver of

sovereign immunity that allows suits for damages against the United States, the statute does not

confer the power to hear such cases upon district courts.

        The EPA is codified within the Fair Labor Standards Act (“FLSA”) at 29 U.S.C. § 206(d).

While “Congress unmistakably provided for judicial imposition of monetary liability on the United

States for FLSA violations,” Congress did not specify a forum for such actions, meaning this court

does not derive subject matter jurisdiction to hear claims against the federal government for

violation of the FLSA directly from that statute. Abbey v. United States, 745 F.3d 1363, 1370 (1st Cir.

2014). The FLSA provides only that “‘[a]n action to recover . . . may be maintained against any

employer (including a public agency) in any Federal or State court of competent jurisdiction,’”

without identifying particular courts. Id. (quoting 29 U.S.C. § 216(b)). The “fairest reading” of this

language “is that it affirmatively invokes the forum specification for those damages suits found

outside the four corners of the FLSA,” specifically the Tucker Act. Id. 1369-70. (“As the courts have

held at the government’s urging for three decades, since soon after the FLSA was extended to the

federal government . . . the Tucker Act applies to a claim against the government under the

monetary-damages provision of the FLSA.”).


                                                     5
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 6 of 10



        The Tucker Act and its companion, the Little Tucker Act, establish the proper forum for

money-damages suits against the federal government where a forum has not otherwise been

designated. Id.; see also Charles v. Rice, 28 F.3d 1312, 1321 (1st Cir. 1994). Both grant the Court of

Federal Claims jurisdiction over claims against the federal government brought pursuant to other

substantive statutes. 28 U.S.C. §§ 1346(a)(2), 1491(a); Rice, 28 F.3d at 1321. Additionally, the Little

Tucker Act gives concurrent jurisdiction to district courts of those cases in which plaintiffs are

seeking no more than $10,000 in damages. 28 U.S.C. § 1491(a); Rice, 28 F.3d at 1321. As Plaintiff

seeks more than $10,000 in damages, the Tucker Act grants the Court of Federal Claims, rather than

this court, jurisdiction to decide Plaintiff’s official capacity claims.

        Relying on Tallacus v. United States, Plaintiff argues that this court does have jurisdiction over

her official capacity claims because the FLSA is a “precisely drawn, detailed statute” that operates

independently of the Tucker Act to establish the district courts as appropriate forums for FLSA

actions seeking money damages from the federal government. 113 Fed. Cl. 149, 153 (2013).

However, Tallacus was decided by the Court of Federal Claims, not the First Circuit. The decision is,

therefore, not binding on this court; nor can this court follow the analysis in Tallacus to the extent it

conflicts with First Circuit case law. In Tallacus, the Court of Federal Claims concluded that, after the

Supreme Court’s decision in Bormes, the FLSA does provide the type of “precise remedial scheme”

that displaces the Tucker Act. Tallacus, 113 Fed. Cl. at 154-56. In Abbey the First Circuit, also

considered the effect of Bormes on the FLSA and reached the contrary result, ruling that the Tucker

Act does provide jurisdiction for monetary-damages claims under the FLSA asserted against the

government. This court must follow the First Circuit and, therefore, concludes it lacks subject

matter jurisdiction to hear the official capacity EPA claim asserted by Plaintiff.

        The court turns next to Plaintiff’s MEPA claim. Simply put, as with sovereign immunity

under federal law, the supremacy clause prevents the federal government from being subject to any


                                                      6
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 7 of 10



state law unless it unequivocally consents to be so. See, e.g., State of Me. v. Dep’t of Navy, 973 F.2d 1007

(1st Cir. 1992) (deciding “whether the federal government has waived its sovereign immunity from

[monetary penalties] . . . imposed upon federal facilities under a state . . . law”). As Plaintiff has not,

and indeed cannot, point to any source making MEPA applicable to federal employees, sovereign

immunity bars her official capacity MEPA claim. Plaintiff suggests there is language in the FLSA

that causes state law to apply to the government as an employer, but the language she identified in

29 U.S.C. § 218(a), “[n]o provision of this chapter or of any order thereunder shall excuse

noncompliance with any Federal or State law,” is a saving clause, establishing that the federal law

will not preempt state law. Capron v. Office of Attorney Gen. of Mass., 944 F.3d 9, 18 (1st Cir. 2019).



        B. Individual Capacity Claims and Failure to State a Claim

        Plaintiff has also asserted claims for violations of the EPA and MEPA against former

Director Collins in his individual capacity. Defendants seek dismissal of both claims. As an initial

matter, the court finds dismissal is appropriate with respect to the MEPA claim because, as

discussed above, Plaintiff, as a federal employee, was not subject to the protections of MEPA

pursuant to the Supremacy Clause. With respect to Plaintiff’s individual capacity EPA claim,

Defendants seek dismissal for failure to state a claim, asserting Plaintiff has not pleaded sufficient

facts about the conduct of former Director Collins to state a plausible claim against him in his

individual capacity. In her complaint, Plaintiff alleges only three facts related to former Director

Collins: (1) he was the Director of VA Central Western Massachusetts Health Care System (“VA

CWM”) at the time the complaint was filed; (2) he directed the work of employees of the VA CWM;

and (3) he had final authority over determining the wages paid to employees of the VA CWM.

(Compl. Dkt. No. 1, ¶ 7.)




                                                     7
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 8 of 10



        The First Circuit has not considered whether personal liability attaches to violations of the

EPA, nor has the First Circuit had occasion to consider when supervisors employed by the

government may find themselves personally liable for violations of the FLSA. As a general rule,

“FLSA liability attaches to any ‘employer,’ which is defined broadly to include ‘any person acting

directly or indirectly in the interest of an employer in relation to an employee.’” Manning v. Boston

Medical Center Corp., 725 F.3d 34, 47 (1st Cir. 2013) (quoting 29 U.S.C. § 203(d)). Under this

definition, an employee may be considered to have multiple employers, each of whom is responsible

for complying with the FLSA. Baystate Alt. Staffing, Inc. v. Herman, 163 F.3d 668, 675 (1st Cir. 1998).

With respect to individual liability, “[c]ourts have generally agreed that ‘a corporate officer with

operational control of a corporation’s covered enterprise is an employer along with the corporation,

jointly and severally liable . . . for unpaid wages.’” Manning, 725 F.3d at 47 (quoting Donovan v. Agnew,

712 F.2d 1509, 1511 (1st Cir. 1983)). Though the broad definition of employer “[t]aken literally . . .

would make any supervisory employee . . . personally liable for the unpaid or deficient wages of

other employees,” the First Circuit has long held that such a result is untenable and required that an

additional “economic reality” test be satisfied before finding a corporate officer or employee

individually liable for FLSA violations with respect to a corporate employee. Agnew, 712 F.2d at

1513-14; see also Baystate, 163 F.3d at 677-79 (1st Cir. 1998) (citing Agnew and explaining the

economic reality test); Manning, 725 F.3d at 47-50 (citing Agnew and Baystate and using the economic

reality test to determine individual liability for FLSA violations). The economic reality test is used to

determine “the role played by the [individual] in causing the corporation to undercompensate

employees and to prefer the payment of other obligations and/or the retention of profits” and

prevent the untenable attachment of personal liability to any supervisory or managerial employee of

a corporation. Baystate, 163 F.3d at 678-79.




                                                    8
         Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 9 of 10



        In Manning, the First Circuit considered whether a plaintiff had alleged sufficient facts to

support individual liability claims against two senior employees of the corporation that had

employed the plaintiff. As is the case for all supervisory employees working for the government,

neither of the two supervisory employees in Manning had ownership interests in the entity that

employed the plaintiff. Id. at 48-50. The First Circuit determined the lack of ownership did not bar

individual capacity claims and went on to find that individual liability claims could continue as to the

corporation’s former president and CEO, but not as to the former senior human resources director.

As to the former president and CEO, the First Circuit found that allegations the individual (1) had

made decisions about the policies adopted and implemented by the corporation and (2) dominated

operations of the corporation including overseeing a major merger, the corporation’s budget and

setting company-wide policy were sufficient to show that the individual had “‘operational control

over significant aspects of the business.’” Id. at 49 (quoting Baystate, 163 F.3d at 678.) The First

Circuit described the factual allegations related to the former president and CEO as “denominat[ing]

concrete actions that had measurable and immediate impacts on [the corporation’s] workforce”

thereby raising “a plausible inference not only that compensation-related matters were well within

[their] bailiwick, but also, and most importantly, that [they] ‘control[led the] corporation’s financial

affairs and . . . cause[d] the corporation to compensate (or not to compensate) employees in

accordance with the FLSA.’” Id. In contrast, the First Circuit ruled that the allegations against the

former senior human resources (“HR”) director were insufficient to support personal liability for

FLSA violations. Distinguishing between the two individuals, the First Circuit noted that the

allegations against the former HR director were “nothing more than unadorned assertions that are

not supplemented by specific allegations supporting the inference that [they] controlled [the

corporation’s] purse-strings or made decisions about the allocation of financial resources.” Id. at 50.




                                                    9
        Case 3:18-cv-30201-MGM Document 34 Filed 02/12/20 Page 10 of 10



        Turning back to this case, the court finds that the job title held by Collins and the formulaic

description of him having directed the work of VA CWM employees and being the final authority

with respect to pay are the type of “unadorned assertions” the court found to be insufficient in

Manning. While the title itself suggests a level of seniority, that suggestion does not provide a

sufficient basis for inferring the level of involvement and control that was pleaded with specificity

with respect to the former president/CEO in Manning. This is especially true given the bureaucracy

that often exists within the federal government, limiting the ability of any single player to make

unilateral decisions about compensation.



                                         V.      CONCLUSION

        For the reasons discussed above, the court rules on Defendants’ Motion to Dismiss (Dkt.

No. 22) as follows. The court dismisses with prejudice Plaintiff’s MEPA claims and dismisses

without prejudice Plaintiff’s EPA claim asserted against former Director John Collins in his personal

capacity. As to Plaintiff’s remaining claim – the EPA claim against Acting Director Andrew

McMahon in his official capacity – the court lacks subject matter jurisdiction and must either dismiss

the claim or transfer it to the Court of Federal Claims. Should she desire transfer, Plaintiff has thirty

days from the date of this order to move for transfer. In the absence of such a motion, the court will

dismiss the remaining claim and this case will be closed.



        It is so Ordered.



                                                         /s/ Mark G. Mastroianni________
                                                         MARK G. MASTROIANNI
                                                         United States District Judge




                                                   10
